Exhibit 10.1

COMPROMISE SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

This Compromise Settlement Agreement and Release of Claims (“Agreement”) is
entered into this 29th day of June, 2012, by and between Regions Bank (“Regions
Bank”), on the one hand; and University Hospital System, LLP (“UHS”), University
General Hospital, LP (“UGH”), and Hassan Chahadeh, Octavio J. Calvillo, Felix
Spiegel, and Henry N. Small (collectively, the “Doctors”), on the other hand.

Recitals

A. UHS Promissory Note

1.1 On or about August 14, 2006, UHS executed and delivered to Regions Bank a
promissory note dated August 14, 2006. By the terms of the note, UHS promised to
pay to the order of Regions Bank the original principal amount of $1,000,000.00
with a final maturity date of August 14, 2007, and which accrues interest as
stated therein. UHS also executed and delivered to Regions Bank a Business Loan
Agreement of even date therewith. The August 14, 2006 promissory note and the
Business Loan Agreement, each as continued, modified, and amended thereafter,
are collectively referred to as the “UHS Promissory Note”.

1.2 On three occasions thereafter, the most recent being September 30, 2008, UHS
executed and delivered to Regions Bank a renewal promissory note for the purpose
of renewing, extending, modifying and amending the terms of the UHS Promissory
Note, and also amended the Business Loan Agreement. By the terms of the
September 30, 2008 note, UHS promised to pay to the order of Regions Bank the
original principal amount of $992,608.32, with a final maturity date of
September 30, 2009, and which accrues interest as stated therein.

1.3 Upon maturity on September 30, 2009 of the UHS Promissory Note dated
September 30, 2008, UHS failed to pay the amounts due and owing to Regions Bank,
including unpaid principal of $801,761.87, accrued but unpaid interest thereon,
costs and expenses, which amounts remain past due and owing as of the date of
this Agreement.



--------------------------------------------------------------------------------

B. UGH Equipment Lease

2.1 On or about August 30, 2006, UGH executed and delivered to Regions Bank a
Master Equipment Lease Agreement according to which UGH promised to lease
certain equipment from Regions Bank for a seven (7) year term, commencing
December 28, 2006, and pay total rental of $11,184,379.08 in eighty-four
(84) monthly installments of $133,147.37, plus taxes, where applicable, and
other amounts due in accordance with the lease (“UGH Equipment Lease”). Incident
to the UGH Equipment Lease, UGH executed and delivered to Regions Bank the
Master Lease Agreement Addendum, Certificate of Acceptance, Schedule No. 1 to
Master Equipment Lease Agreement with Equipment Schedule, Lease Commitment
Agreement and Addendum to Lease Commitment Agreement. Regions Bank is and at all
times has remained the owner of the equipment which is the subject of the UGH
Equipment Lease.

2.2 UGH failed to pay amounts due and owing to Regions Bank under the UGH
Equipment Lease, including lease payments, late fees, interest, taxes, costs and
expenses totaling $7,825,431.12, which amounts remain past due and owing as of
the date of this Agreement. Notwithstanding the past due amounts owed by UGH to
Regions Bank, the UGH Equipment Lease continues in full force and effect.

2.3 Agreements of Guaranty of the UGH Equipment Lease by certain and various
guarantors were executed on or about August 30, 2006 and thereafter, and remain
in full force and effect as of the date of this Agreement and are collectively
referred to as the “Guaranty Agreements”.

 

Compromise Settlement Agreement    2   



--------------------------------------------------------------------------------

C. The Doctors’ Promissory Note

3.1 Hassan Chahadeh, Octavio J. Calvillo, Felix Spiegel, and Henry N. Small
(collectively, the “Doctors”) executed and delivered to Regions Bank a
promissory note dated December 13, 2006. By the terms of the note, the Doctors,
jointly and severally, promised to pay to the order of Regions Bank the original
principal amount of $1,000,000.00, with a final maturity date of December 13,
2007, and which accrues interest as stated therein (“Doctors’ Promissory Note”).

3.2 On two occasions thereafter, the most recent being September 30, 2008, the
Doctors executed and delivered to Regions Bank a renewal promissory note for the
purpose of renewing, extending, modifying and amending the terms of the Doctors’
Promissory Note. By the terms of the September 30, 2008 note, the Doctors
promised to pay to the order of Regions Bank the original principal amount of
$993,128.33, with a final maturity date of September 30, 2009, and which accrues
interest as stated therein.

3.3 Upon maturity of the Doctors’ Promissory Note on September 30, 2009, the
Doctors individually and collectively failed to pay the amounts due and owing to
Regions Bank thereunder, including the remaining unpaid principal amount of
$802,301.00, plus accrued but unpaid interest thereon, costs and expenses, which
amounts remain past due and owing as of the date of this Agreement.

D. General Recitals

4.1 All conditions precedent have occurred or have been fulfilled by Regions
Bank as it has fully performed all obligations and conditions to be performed on
its part under the UHS Promissory Note, the UGH Equipment Lease and related
Guaranty Agreements, and the Doctors’ Promissory Note.

 

Compromise Settlement Agreement    3   



--------------------------------------------------------------------------------

4.2 Regions Bank has made the following demands: (a) upon UHS for payment of the
UHS Promissory Note (unpaid principal, plus accrued but unpaid interest
thereon), (b) upon UGH for payment of the UGH Equipment Lease, and (c) upon each
of the Doctors, each individually, for payment of the Doctors’ Promissory Note
(unpaid principal, plus accrued but unpaid interest thereon).

4.3 Despite such demands, Regions Bank has not received payment in full from
UHS, UGH or the Doctors.

4.4 To avoid the prospect of prolonged and costly litigation, Regions Bank, on
the one hand, and UHS, UGH and the Doctors, on the other hand, each desire to
compromise and settle all claims between them.

4.5 This Agreement and the consideration transferred pursuant hereto is to
compromise disputed claims and to buy peace.

In consideration of the recitals, the consideration paid and received, the
covenants, representations, warranties, releases, performances, and other
agreements contained or provided for herein, and for such other and further
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, Regions Bank and each of UHS, UGH and the Doctors, respectively,
agree as follows:

UHS Settlement Payment

5.1 UHS shall pay to Regions Bank the sum of SEVEN HUNDRED THIRTY-FIVE THOUSAND
ONE HUNDRED SIXTY-TWO AND 33/100 DOLLARS ($735,162.33) in immediately available
funds (“UHS Final Settlement Payment”).

 

Compromise Settlement Agreement    4   



--------------------------------------------------------------------------------

5.2 The UHS Final Settlement Payment shall be wire transferred to Regions Bank
pursuant to the wiring instructions set forth below on or before 3:00 p.m.
(Dallas, Texas time) on June 29, 2012.

The Doctors’ Settlement Payment

6.1 Hassan Chahadeh, Octavio J. Calvillo, Felix Spiegel, and Henry N. Small,
collectively, shall pay to Regions Bank the sum of SEVEN HUNDRED SIXTY-FOUR
THOUSAND EIGHT HUNDRED THIRTY-SEVEN AND 67/100 DOLLARS ($764,837.67) in
immediately available funds (“Doctors’ Final Settlement Payment”).

6.2 The Doctors’ Final Settlement Payment shall be wire transferred to Regions
Bank pursuant to the wiring instructions set forth below on or before 3:00 p.m.
(Dallas, Texas time) on June 29, 2012.

UGH Settlement Payments

7.1 UGH shall pay to Regions Bank the sum of ONE MILLION TWO HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($1,250,000.00) in immediately available funds (“UGH
Initial Settlement Payment”).

7.2 The UGH Initial Settlement Payment shall be wire transferred to Regions Bank
pursuant to the wiring instructions set forth below on or before 3:00 p.m.
(Dallas, Texas time) on June 29, 2012.

7.3 On or before 3:00 p.m. (Dallas, Texas time) on September 28, 2012, UGH shall
pay to Regions Bank the sum of TWO MILLION ONE HUNDRED TWENTY-FIVE THOUSAND AND
00/100 DOLLARS ($2,125,000.00) in immediately available funds (“UGH Second
Settlement Payment”).

 

Compromise Settlement Agreement    5   



--------------------------------------------------------------------------------

7.4 The UGH Second Settlement Payment shall be wire transferred to Regions Bank
pursuant to the wiring instructions set forth below on or before 3:00 p.m.
(Dallas, Texas time) on September 28, 2012.

7.5 On or before 3:00 p.m. on December 31, 2012, UGH shall pay to Regions Bank
the sum of TWO MILLION ONE HUNDRED TWENTY-FIVE THOUSAND AND 00/100 DOLLARS
($2,125,000.00) in immediately available funds (“UGH Final Settlement Payment”).

7.6 The UGH Final Settlement Payment shall be wire transferred to Regions Bank
pursuant to the wiring instructions set forth below on or before 3:00 p.m.
(Dallas, Texas time) on December 31, 2012.

7.7 Notwithstanding the provisions of Section 7.1-7.6, above, if Regions Bank
has timely received the UHS Final Settlement Payment and the Doctors’ Final
Settlement Payment, UGH shall have the option but not the obligation to pay
Regions Bank the sum of FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00) on or
before June 29, 2012 in immediately available funds, in lieu of and in full
satisfaction of the UGH Initial Settlement Payment, the UGH Second Settlement
Payment and the UGH Final Settlement Payment, described above (“UGH Optional
Lump Sum Settlement Payment”). In the event UGH elects to pay the UGH Optional
Lump Sum Settlement Payment, such payment shall be wire transferred to Regions
Bank pursuant to the wiring instructions set forth below on or before 3:00 p.m.
(Dallas, Texas time) on June 29, 2012.

7.8 Notwithstanding the provisions of Section 7.3-7.7, above, provided Regions
Bank has timely received the UGH Initial Settlement Payment, the UHS Final
Settlement Payment and the Doctors’ Final Settlement Payment, UGH shall have the
option but not the obligation to pay Regions Bank the sum of FOUR MILLION AND
00/100 DOLLARS ($4,000,000.00) on or before July 31, 2012 in immediately
available funds, in lieu of and in full satisfaction of the UGH Second
Settlement Payment and the UGH Final Settlement Payment, described above (“UGH
Optional Early Settlement Payment”). In the event UGH elects to pay the UGH
Optional Early Settlement Payment, such payment shall be wire transferred to
Regions Bank pursuant to the wiring instructions set forth below on or before
3:00 p.m. (Dallas, Texas time) on July 31, 2012.

 

Compromise Settlement Agreement    6   



--------------------------------------------------------------------------------

7.9 The parties hereto acknowledge that Regions Bank has filed suit in the 157th
Judicial District Court, Harris County, Texas under Cause No. 2012-36745
asserting causes of action against UGH for recovery of all amounts due and owing
under the UGH Equipment Lease and UGH has entered an appearance in that action
by filing a general denial (“UGH Lawsuit”).

7.10 UGH and Regions Bank agree that UGH shall execute an Agreed Judgment (“UGH
Agreed Judgment”) against UGH in favor of Regions Bank for a sum equal to
$6,264.483.80 (“UGH Agreed Amount”) and deliver said UGH Agreed Judgment to
Regions Bank simultaneously herewith. A true and correct copy of the form of the
UGH Agreed Judgment is attached hereto as Attachment No. 1.

7.11 UGH and Regions Bank agree that the UGH Agreed Judgment shall not be filed
with or otherwise submitted to the Court in the lawsuit unless UGH fails to
timely pay in whole the UGH Second Settlement Payment or the UGH Final
Settlement Payment Amount. In the event of such a failure, UGH waives and shall
have no right to receive notice (written, electronic or oral) of a default in
payment or be entitled to a period within which to cure the failure to make the
payments required herein.

 

Compromise Settlement Agreement    7   



--------------------------------------------------------------------------------

7.12 If UGH complies with this Agreement by paying the UGH Second Settlement
Payment on or before 3:00 p.m. (Dallas, Texas time) on October 1, 2012 and the
UGH Final Settlement Payment on or before 3:00 p.m. (Dallas, Texas time) on
December 31, 2012 in accordance with the terms set forth above or makes payment
of either the UGH Optional Lump Sum Settlement Payment or the UGH Optional Early
Settlement Payment in accordance with the terms set forth above, Regions Bank
shall dismiss the UGH Lawsuit with prejudice, with costs to be borne by the
party incurring same, shall terminate the UGH Equipment Lease and deliver to UGH
a full and final release of all claims arising from and with regard to the UGH
Equipment Lease together will such necessary documents to pass title of the
equipment from Regions Bank to UGH.

Wiring Instructions

8.1 All settlement payments shall be made by wire transfer to Regions Bank as
follows:

 

Routing #:

   062005690

For:

   Regions Bank, Dallas TX

Attention:

   Thomas Bacarella

Telephone:

   214-678-2662

Credit to:

   University General Hospital, LP    Lease: 090-9006112-001    University
Hospital Systems, LLP    01-4331092782-30001    Drs. Hassan Chahadeh, Felix
Spiegel, Octavio Calvillo, & Henry Small    01-4330000297-30001

 

Compromise Settlement Agreement    8   



--------------------------------------------------------------------------------

Releases

For and in consideration of the agreements and consideration set forth herein,
including without limitation, Regions Bank’s timely receipt of the payments in
full by UHS and the Doctors in accordance with the terms hereof:

9.1 Regions Bank, for itself and its representatives, successors, assigns and
any others claiming by, through or under it, does hereby completely and
irrevocably release, revise, acquit and forever discharge UHS, its predecessors,
successors, assigns, parents, principals, partners, attorneys, employees,
representatives, agents, affiliates, insurers and any and all other persons,
firms or corporations holding with, under or in privity with it, of and from any
and all debts, demands, liabilities, claims, expenses, costs, damages, requests
for compensation or payments, and causes of action of whatever nature, past,
present or future, whether based in tort, contract, statute, or any other theory
of recovery and whether for compensatory or punitive damages or other relief or
remedy, whether known or unknown, whether asserted or unasserted, whether
suspected or unsuspected, whether liquidated or unliquidated, whether matured or
unmatured, whether direct or indirect or third party or derivative, whether
fixed or contingent, and whether secured or unsecured, which Regions Bank ever
had or now has against UHS, for, upon, or by reason, directly or indirectly, of
any matter, cause or thing whatsoever arising from or related to the UHS
Promissory Note, but not otherwise.

9.2 UHS, for itself, its representatives, successors, assigns and any others
claiming by, through or under it, does hereby completely and irrevocably
release, remise, acquit and forever discharge Regions Bank, its predecessors,
successors, assigns, principals, partners, attorneys, employees,
representatives, agents, affiliates, insurers and any and all other persons,
firms or corporations holding with, under or in privity with it, individually,
jointly, and collectively, of and from any and all debts, demands, liabilities,
claims, expenses, costs, damages, requests for compensation or payments, and
causes of action of whatever nature, past, present or future, whether based in
tort, contract, statute, or any other theory of recovery and whether for
compensatory or punitive damages or other relief or remedy, whether known or
unknown, whether asserted or unasserted, whether suspected or unsuspected,
whether liquidated or unliquidated, whether matured or unmatured, whether direct
or indirect or third party or derivative, whether fixed or contingent, and
whether secured or unsecured, which UHS ever had or now has against Regions Bank
for, upon, or by reason, directly or indirectly, of any matter, cause or thing
whatsoever.

 

Compromise Settlement Agreement    9   



--------------------------------------------------------------------------------

9.3 Regions Bank, for itself and its representatives, successors, assigns and
any others claiming by, through or under it, does hereby completely and
irrevocably release, revise, acquit and forever discharge Hassan Chahadeh,
Octavio J. Calvillo, Felix Spiegel, and Henry N. Small, each and each of their
respective predecessors, successors, assigns, principals, attorneys, employees,
representatives, agents, affiliates, insurers and any and all other persons
holding with, under or in privity with each of them, respectively, of and from
any and all debts, demands, liabilities, claims, expenses, costs, damages,
requests for compensation or payments, and causes of action of whatever nature,
past, present or future, whether based in tort, contract, statute, or any other
theory of recovery and whether for compensatory or punitive damages or other
relief or remedy, whether known or unknown, whether asserted or unasserted,
whether suspected or unsuspected, whether liquidated or unliquidated, whether
matured or unmatured, whether direct or indirect or third party or derivative,
whether fixed or contingent, and whether secured or unsecured, which Regions
Bank ever had or now has against Hassan Chahadeh, Octavio J. Calvillo, Felix
Spiegel, or Henry N. Small, each respectively for, upon, or by reason, directly
or indirectly, of any matter, cause or thing whatsoever arising from or related
to the Doctors’ Promissory Note, but not otherwise, specifically excepting
herefrom the obligations of Hassan Chahadeh to Regions Bank under Hassan
Chahadeh’s guaranty of the indebtedness of CN Investors, LLC to Regions Bank,
such being expressly reserved and not released, waived, or impaired by Regions
Bank by any provision of this Agreement.

 

Compromise Settlement Agreement    10   



--------------------------------------------------------------------------------

9.4 Hassan Chahadeh, Octavio J. Calvillo, Felix Spiegel, and Henry N. Small,
each respectively for himself, his representatives, successors, assigns and any
others claiming by, through or under him, does hereby completely and irrevocably
release, remise, acquit and forever discharge Regions Bank, its predecessors,
successors, assigns, principals, partners, attorneys, employees,
representatives, agents, affiliates, insurers and any and all other persons,
firms or corporations holding with, under or in privity with it, individually,
jointly, and collectively, of and from any and all debts, demands, liabilities,
claims, expenses, costs, damages, requests for compensation or payments, and
causes of action of whatever nature, past, present or future, whether based in
tort, contract, statute, or any other theory of recovery and whether for
compensatory or punitive damages or other relief or remedy, whether known or
unknown, whether asserted or unasserted, whether suspected or unsuspected,
whether liquidated or unliquidated, whether matured or unmatured, whether direct
or indirect or third party or derivative, whether fixed or contingent, and
whether secured or unsecured, which Hassan Chahadeh, Octavio J. Calvillo, Felix
Spiegel, or Henry N. Small, individually or collectively, ever had or now have
against Regions Bank for, upon, or by reason, directly or indirectly, of any
matter, cause or thing whatsoever.

9.5 Notwithstanding the foregoing releases, nothing herein shall be construed to
and does not release any debt, demand, liability, claim, expense, cost, damage,
request for compensation or payment, and cause of action of whatever nature,
past, present or future, whether based in tort, contract, statute, or any other
theory of recovery and whether for compensatory or punitive damages or other
relief or remedy, whether known or unknown, whether asserted or unasserted,
whether suspected or unsuspected, whether liquidated or unliquidated, whether
matured or unmatured, whether direct or indirect or third party or derivative,
whether fixed or contingent, and whether secured or unsecured, which Regions
Bank ever had or now has against UGH, or against any person or entity arising
under any of the Guaranty Agreements, such being expressly reserved and not
released, waived, or impaired by Regions Bank by any provision of this
Agreement.

 

Compromise Settlement Agreement    11   



--------------------------------------------------------------------------------

Miscellaneous Provisions

10.1 Each of the parties hereto hereby represents and warrants to each other
that it is fully and duly authorized and empowered to execute, enter into and
deliver this Agreement upon the terms stated herein and has taken all corporate
action, if any, necessary to authorize the execution and delivery of this
instrument and this Agreement is a legal, valid and binding obligation,
enforceable in accordance with its terms.

10.2 The parties hereto agree and acknowledge that this Agreement and all
actions taken and to be taken pursuant to it are done and accepted when
performed as a full and complete compromise of disputed claims and issues.

10.3 In entering into this Agreement, each party hereto represents that the
terms of this Agreement have been completely read and explained by legal counsel
of that party’s choice and each of them, respectively, and that those terms are
fully understood and voluntarily accepted by it and each of them, respectively.

10.4 This Agreement shall be binding upon and inure to the benefit of their
respective heirs, executors, representatives, successors and assigns of the
parties hereto.

10.5 All parties hereto agree to cooperate fully to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force and effect to the basic terms and intent of
this Agreement.

 

Compromise Settlement Agreement    12   



--------------------------------------------------------------------------------

10.6 This Agreement contains the entire agreement between the parties with
regard to the matters set forth herein. THERE ARE NO OTHER PROMISES,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, COVENANTS, OR AGREEMENTS, WRITTEN,
VERBAL OR OTHERWISE, IN RELATION THERETO BETWEEN THE PARTIES, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT.

10.7 The provisions of this Agreement may be changed, waived, modified, or
varied only by written agreement signed by all of the parties hereto.

10.8 This document may be executed in multiple counterparts or with detachable
signature pages, which shall be construed together and shall be effective as if
all executed in one, unified document.

10.9 This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.

10.10 Time is of the essence of this Agreement.

IN WITNESS WHEREOF, the undersigned execute this Settlement Agreement as of the
date and year first above written.

 

Regions Bank,

an Alabama banking corporation

By:      

 

Printed Name:

     

 

Title:

     

 

 

Compromise Settlement Agreement    13   



--------------------------------------------------------------------------------

University Hospital Systems, LLP,

a Delaware domestic limited liability partnership

 

By:       Hassan Chahadeh   Managing General Partner   Partners:   UGHS
Hospitals, Inc.,   a Texas domestic corporation   By:    

 

    Hassan Chahadeh     President  

UGHS Management Services, Inc.,

a Texas domestic corporation

  By:  

 

    Hassan Chahadeh     President

 

Compromise Settlement Agreement    14   



--------------------------------------------------------------------------------

University General Hospital, LP,

a Texas domestic limited partnership

 

By:

  University Hospital Systems, LLP,  

a Delaware domestic limited liability partnership,

General Partner

  By:  

 

    Hassan Chahadeh     Managing General Partner   Partners:   UGHS Hospitals,
Inc.,   a Texas domestic corporation   By:    

 

    Hassan Chahadeh     President  

UGHS Management Services, Inc.,

a Texas domestic corporation

  By:  

 

    Hassan Chahadeh     President

 

Compromise Settlement Agreement    15   



--------------------------------------------------------------------------------

   Hassan Chahadeh, Individually   Octavio J. Calvillo, Individually   Felix
Spiegel, Individually   Henry N. Small, Individually

 

Compromise Settlement Agreement    16   



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF DALLAS    §

BEFORE ME, the undersigned authority, on this day personally appeared Thomas
Bacarella, Senior Vice-President of Regions Bank, an Alabama banking
corporation, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he has executed the same for
the purposes and consideration therein expressed.

SUBSCRIBED AND SWORN TO BEFORE ME on this             day
of                    , 2012, to certify which witness my hand and seal of
office.

 

  

NOTARY PUBLIC IN AND FOR

THE STATE OF TEXAS

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

BEFORE ME, the undersigned authority, on this day personally appeared Hassan
Chahadeh, Managing General Partner of University Hospital Systems, LLP, a
Delaware limited liability partnership, President of UGHS Hospitals, Inc., a
Texas domestic corporation, and President of UGHS Management Services, Inc., a
Texas domestic corporation, known to me to be the person whose name is
subscribed to the foregoing instrument and acknowledged to me that he has
executed the same in the foregoing capacities for the purposes and consideration
therein expressed.

SUBSCRIBED AND SWORN TO BEFORE ME on this             day
of                    , 2012, to certify which witness my hand and seal of
office.

 

  

NOTARY PUBLIC IN AND FOR

THE STATE OF TEXAS

 

Compromise Settlement Agreement    17   



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

BEFORE ME, the undersigned authority, on this day personally appeared Hassan
Chahadeh, individually, known to me to be the person whose name is subscribed to
the foregoing instrument and acknowledged to me that he has executed the same
for the purposes and consideration therein expressed.

SUBSCRIBED AND SWORN TO BEFORE ME on this             day
of                    , 2012, to certify which witness my hand and seal of
office.

 

  

NOTARY PUBLIC IN AND FOR

THE STATE OF TEXAS

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

BEFORE ME, the undersigned authority, on this day personally appeared Octavio L.
Calvillo, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he has executed the same for the purposes
and consideration therein expressed.

SUBSCRIBED AND SWORN TO BEFORE ME on this             day of
                    , 2012, to certify which witness my hand and seal of office.

 

  

NOTARY PUBLIC IN AND FOR

THE STATE OF TEXAS

 

Compromise Settlement Agreement    18   



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

BEFORE ME, the undersigned authority, on this day personally appeared Felix
Spiegel, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he has executed the same for the purposes
and consideration therein expressed.

SUBSCRIBED AND SWORN TO BEFORE ME on this             day
of                    , 2012, to certify which witness my hand and seal of
office.

 

  

NOTARY PUBLIC IN AND FOR

THE STATE OF TEXAS

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

BEFORE ME, the undersigned authority, on this day personally appeared Henry N.
Small, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he has executed the same for the purposes
and consideration therein expressed.

SUBSCRIBED AND SWORN TO BEFORE ME on this             day
of                    , 2012, to certify which witness my hand and seal of
office.

 

  

NOTARY PUBLIC IN AND FOR

THE STATE OF TEXAS

 

Compromise Settlement Agreement    19   